DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 01/22/2021.  In virtue of this filing, claims 1 and 3-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021, 03/10/2021 and 01/25/2022 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 01/22/2021 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1 and 3-20 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Toncich et al. (U.S. Pub. No.: 2002/0163400) teaches a multiplexer comprises a common terminal; a first input/output terminal; a second input/output terminal; a plurality of filters connected to the common terminal, the plurality of filters including a first filter 
Taniguchi et al. (U.S. Pub. No.: 2004/0227586) teaches a multiplexer comprises a common terminal; a first input/output terminal; a second input/output terminal; a plurality of filters connected to the common terminal, the plurality of filters including a first filter and a second filter, wherein: the first filter has a first pass band and is formed from at least one surface acoustic wave resonator arranged between the common terminal and the first input/output terminal, and the second filter has a second pass band and is connected between the common terminal and the second input/output terminal, the second pass band having a higher frequency than the first pass band.
Suzuki et al. (U.S. Pub. No.: 2003/0111931) teaches a multiplexer comprises a common terminal; a first input/output terminal; a second input/output terminal; a plurality of filters connected to the common terminal, the plurality of filters including a first filter and a second filter, wherein: the first filter has a first pass band and is formed from at least one surface acoustic wave resonator arranged between the common terminal and the first input/output terminal, and the second filter has a second pass band and is connected between the common terminal and the second input/output terminal, the second pass band having a higher frequency than the first pass band.
Regarding claim 1, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a capacitor that is serially arranged on a path between the 
least one surface acoustic wave resonator in the second pass band, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 3-9 and 11-14.
Regarding claim 10, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a third input/output terminal, a third input terminal, or a third output terminal; and a third filter of the plurality of filters, the third filter having a third pass band and being formed from at least one surface acoustic wave resonator connected between the common terminal and the third input/output terminal, the third input terminal, or the third output terminal, wherein: the third pass band has a lower frequency than the second pass band, surface acoustic waves of the at least one surface acoustic wave resonator of the third filter are Rayleigh waves that propagate along a piezoelectric substrate composed of lithium niobate (LiNbO3), and there is no capacitor serially arranged on a path between the common terminal and the third filter, in combination with other limitations, as specified in the independent claim 10, and further limitations of their respective dependent claims 15-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN PHAM/Primary Examiner, Art Unit 2649